Dear Mr. Goss:
This office is in  receipt of your request for an opinion of the Attorney General in regard to payment of insurance premiums for sheriffs and deputy sheriffs "retired with at least fifteen years of service who are at least fifty-five (55) years of age." Act314 of 1999 enacted Subsection G of R.S. 33:1448 and became effective on August 15, 1999 providing the following:
      Notwithstanding the provisions of Subsection D of this Section, the premium costs of group hospital, surgical, medical expense, and dental insurance and the first ten thousand dollars of life insurance contracted for under the provisions of this Section shall be paid in full from the sheriff's general fund for all sheriffs and deputy sheriffs retired with at least fifteen years of service who are at least fifty-five years of age. The provisions of this Subsection shall be applicable only to sheriffs' offices of the parishes of * * * Lafayette, * * *, for their respective retirees. The provisions of this Sub-section shall also apply to the employees of the Sheriffs' Pension and Relief Fund and the Louisiana Sheriffs' Association, which fund and association shall pay the premium costs for their employees.
The provisions of Subsection D are as follows:
      Any policy or self-insurance plan providing group hospital, surgical, medical expense, or life insurance contracted for under the provisions of this Section shall contain a provision authorizing any covered employee retiring under his sheriff's department retirement plan to elect to continue such coverage upon retirement. The premium cost of such coverage may be paid in full or in part from the sheriff's general funds or by the retired employee. A uniform policy with respect to such premiums shall be formulated and applied by each sheriff.
You ask the following:
      Whether the requirement to pay insurance premiums applies only to sheriffs and deputy sheriffs who retire on or after the effective date of the act or does it apply to all deputies who are currently retired and meet the length of service and age requirements; and
      Does it only apply to retirees that participated in the Sheriff's Pension and Relief Fund (R.S. 11:2171 et seq) or to all retirees that meet the length of service and age requirements?
While the statute is not specific as to whether the premium costs "shall be paid in full" for sheriffs and deputies who retired before the effective date of the act, we feel they are included inasmuch as the statute provides for payment for all sheriffs and deputy sheriffs "retired with at least fifteen years of service who are at least fifty-five years of age." We reach this conclusion from consideration of the language of Subsection D which allows any covered employee "retiring" to elect to continue coverage "upon retirement". Such language could have been utilized in regard to payment of full premium costs for all sheriffs and deputy sheriff "retiring" or "upon retirement" but states the premiums "shall be paid in full from the sheriff's general fund for all sheriffs and deputy sheriffs retired with at least fifteen years of service who are at least fifty-five years of age".
Moreover, this conclusion was confirmed by telephone conversation with Representative Billy Montgomery who authored the Bill as being consistent with the intent of the legislation.
In response to your second question, we do not find that R.S.33:1448(D) applies only to retirees that participated in the Sheriff's Pension and Relief Fund since the Subsection provides it "shall be applicable" to the sheriffs' offices of the forty-one listed parishes. Moreover, Subsection C(2) sets forth "notwithstanding the provisions of Subsection A of this Section" the sheriff and deputy sheriffs of each parish of the state may elect insurance under the policies "contracted for by the officers of the Louisiana Sheriffs' Association or a group policy or policies or self-insurance plan contracted for by the sheriff or the parish", and Subsection E sets forth that any policy or self-insurance plan providing insurance contracted for under the provisions of the Section shall contain provisions authorizing any retired employee covered under a prior policy issued to any sheriff to elect to continue coverage under the new plan or policy with the same coverage afforded under the prior plan or policy. Finally, in response to this question we feel it is significant that Subsection G specifies the premium shall be paid in full "from thesheriff's general fund for all sheriffs and deputy sheriffs retired with at least fifteen years of service."
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                                   RICHARD P. IEYOUB Assistant Attorney General
                                   By: BARBARA B. RUTLEDGE Assistant Attorney General
RPI/BBR